
	
		III
		110th CONGRESS
		2d Session
		S. RES. 473
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Ms. Stabenow (for
			 herself, Mr. Levin, and
			 Mr. Voinovich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 26, 2008, as
		  National Support the Troops and Their Families Day and
		  encouraging the people of the United States to participate in a moment of
		  silence to reflect upon the service and sacrifice of members of the Armed
		  Forces both at home and abroad, as well as the sacrifices of their families.
		  
	
	
		Whereas it was through the brave and noble efforts of the
			 Nation’s forefathers that the United States first gained freedom and became a
			 sovereign country;
		Whereas there are more than 1,500,000 active and reserve
			 component members of the Armed Forces serving the Nation in support and defense
			 of the values and freedom that all Americans cherish;
		Whereas the members of the Armed Forces deserve the utmost
			 respect and admiration of their fellow Americans for putting their lives in
			 danger for the sake of the freedoms enjoyed by all Americans;
		Whereas members of the Armed Forces are defending freedom
			 and democracy around the globe and are playing a vital role in protecting the
			 safety and security of Americans;
		Whereas the families of our Nation’s troops have made
			 great sacrifices and deserve the support of all Americans;
		Whereas all Americans should participate in a moment of
			 silence to support the troops and their families; and
		Whereas March 26th, 2008, is designated as National
			 Support Our Troops and Their Families Day: Now, therefore, be it
		
	
		That—
			(1)the Senate
			 designates March 26, 2008, as National Support the Troops and Their
			 Families Day; and
			(2)it is the sense
			 of the Senate that all Americans should participate in a moment of silence to
			 reflect upon the service and sacrifice of members of the United States Armed
			 Forces both at home and abroad, as well as their families.
			
